Citation Nr: 1004526	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut. 


FINDING OF FACT

A low back disability was not present until more than one 
year after the Veteran's discharge from service, and the 
Veteran's current low back disability is not etiologically 
related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty and the incurrence or aggravation of arthritis 
of the low back during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the Veteran 
was provided all required VCAA notice in a letter mailed in 
August 2007, prior to the initial adjudication of the claim.  

The Veteran has been afforded an appropriate VA examination 
and service treatment records and pertinent VA and private 
medical records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the originated agency has complied with VA's 
duty to assist the Veteran in the development of his claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that his low back disability is related to 
active duty service, particularly to his duties as a heavy 
truck driver.  He reports that he has had chronic low back 
pain for many years but did not always seek treatment due to 
work and life demands.  Although the record is replete with 
references to complaints and treatment of low back pain 
dating from 2006, and although there are several reports of 
low back pain in service, there is no persuasive evidence 
that a chronic low back disability was present in service, 
that the Veteran manifested arthritis of the low back within 
one year after his discharge from service, or that his 
current low back disability is otherwise etiologically 
related to service.  Moreover, the 2008 VA medical opinion 
based upon a review of the entire record is wholly against 
his theory as to a relationship between his current low back 
disability and service.  As the following discussion will 
illustrate, the preponderance of the evidence is against the 
claim, and it must be denied.

Service treatment records show that the Veteran complained 
of low back pain on several occasions over his 20 years of 
service.  Specifically, he was seen on several occasions in 
1988.  In February 1988, he reported low back pain twice, 
the assessment was muscle strain.  In March 1988, he had 
mechanical low back pain once which was attributed to 
overuse.  A congenital anomaly was noted per X-ray.  In 
April 1988, he had mechanical low back pain once which was 
also attributed to overuse.  In September 1988, he was seen 
for increased right-sided low back pain of acute onset.  A 
prior X-ray study was noted to have shown decreased disc 
space at L5-S1 and spondylolisis L5 left.  The assessment 
was acute low back pain, poor mechanics.  He was also seen 
once in March 1995 because of low back pain for the past 24 
hours, unknown cause.  The diagnosis was lumbar strain.  
Subsequent service treatment records are negative for 
evidence of a low back disability, and the Veteran's low 
back was found to be normal on the examination for 
discharge.

At a November 1999 VA general medical examination, the 
Veteran reported no pertinent complaints and his low back 
was found to be normal.

Shortly after his discharge from service, the Veteran filed 
a claim for service connection for several disorders, but he 
did not claim entitlement to service connection for a low 
back disability at that time.

Post-service treatment records pertaining to treatment of 
the Veteran prior to 2006 are negative for evidence of a low 
back disability.  
 
VA treatment records dated from February 2001 to May 2008 
show complaints of low back pain beginning in 2006.  In an 
April 2006 primary care encounter, the veteran reported 
having a sore back for years, worse with recent yard work.  
During a May 2007 evaluation, the Veteran again reported 
having a sore back for years, although examination at that 
time did not include a diagnosis related to the back.

Records from Connecticut Orthopaedic Specialists, P.C., 
reflect treatment for low back pain beginning in September 
2006.  The Veteran reported that he had right-sided low back 
pain which he believed to be related to heavy use during 20 
years in the Army as well as due to his current employment 
as a driver of a fuel truck.  X-rays showed mild lumbar 
sacral spondylosis and facet joint hypertrophy.  The 
impression was chronic low back pain, possible facetogenic 
in origin vs. discogenic.  He was treated with physiotherapy 
and joint injections.  

The Veteran was afforded a VA orthopedic examination in 
September 2008.  X-rays at that time revealed minimal 
degenerative changes of the lumbar spine at L4-5 and L5-S1.  
The examiner reviewed the Veteran's claims folder, noted his 
contentions and outlined the aforementioned occasions of 
back treatment in service treatment records.  Following 
examination and review of the X-rays, the examiner diagnosed 
acute limited low back strain, mechanical pain in service 
with no noted low back pain complaints or diagnosis at the 
time of discharge in 1999.  Noting the abnormal imaging in 
service, the examiner explained that imaging is often not 
clinically significant.  Given the long periods during the 
Veteran's 20 years of service with no symptoms, the examiner 
opined that it was not at least as likely as not that the 
current low back disability was related to the acute 
mechanical back pain in service.  The examiner felt that the 
current low back disability was more likely related to 
current employment as a truck driver, as it appears to have 
started not before 2005 according to treatment records.  The 
examiner felt that the symptoms in service and thereafter 
are likely related to mechanical etiology rather than 
progressive disability.

Thus, while the Veteran did experience back pain during 
service, his low back was found to be normal on the service 
discharge examination and the VA examination in November 
1999.  In addition, there is no medical evidence of any 
chronic disability until many years following his discharge 
from service or medical evidence of a nexus between the 
Veteran's current low back disability and service.  
Moreover, the VA medical opinion addressing the etiology of 
the Veteran's claim is against the claim.  The Board has 
found the VA medical opinion to be highly probative evidence 
against the Veteran's claim, as it was based on an 
examination of the Veteran and a review of the Veteran's 
claims files and was supported by sound rationale.  

In essence, the evidence of a nexus between the Veteran's 
current low back disability and his active service is 
limited to the Veteran's own statements.  Whether the 
Veteran's current low back disability is related to overuse 
in service is a medical question that the Veteran as a lay 
person is not competent to answer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, 
the medical evidence addressing this question is against the 
claim.

The Veteran also appears to be claiming that he has had 
chronic low back symptoms since service.  The Board 
acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

While the Board has carefully considered the Veteran's 
statements, the Board has determined that the preponderance 
of the evidence establishes that no chronic low back 
disorder was present in service or until more than one year 
after the Veteran's discharge from service.  In so 
concluding, the Board believes that it is probable that the 
Veteran would have claimed entitlement to service connection 
for low back disability when he originally sought VA 
compensation if he was experiencing chronic low back 
symptoms at that time.  Moreover, the Board believes that it 
is likely that complaints of low back symptoms would have 
been recorded in the post-service  medical treatment records 
dated prior to 2006 if the Veteran had been experiencing 
chronic low back symptoms since his discharge from service.  

In sum, the preponderance of the evidence establishes that a 
chronic low back disability was not present until more than 
one year following the Veteran's discharge from service and 
that the Veteran's current low back disability is unrelated 
to service.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


